Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   This is in reply to an amendment/request for reconsideration filed on 04/11/2022.  Claims 1-30 are pending

Response to Arguments
2.  Applicant's arguments filed in the amendment/request for reconsideration filed on 04/11/2022, have all been fully considered but they are not persuasive. The reasons are set forth below.

1) Applicant argues, mid page 2 , and  page 3 of arguments:
Liang in view of Achour fails to teach or suggest “determining, by the repeater, a beam direction for retransmitting the received signal to the second node, the beam direction determined based on an object detection process performed by the repeater”.  

Applicant notes that Liang states that the BS, not the repeater, selects the beam direction that the repeater retransmits the signal from the BS.  Accordingly, Liang does not disclose “determining, by the repeaters, a beam direction for retransmitting…..” as recited in claim 1, let alone repeater making such a determination on an object detection process.
Achour does not describe using the location of an object to determine a beam direction.

In response, the examiner respectfully disagrees with Applicant’s perspective.  The non-final rejection, is based on a combination of two references, namely Liang and Achour. 

Liang reference teaches a repeater that receives signals from BS intended for another device, and then retransmits those signals towards the intended device, as determined by BS.   Achour teaches object detection wherein location of an objects can be determined using a radar sensing unit (RSU).   This RSU can steer the beam, thereby changing the directivity of the beamform.  (Achour: See para[0029]). 

Examiner has used Achour to show that by incorporating RSU of Achour and incorporating it into the repeater of Liang, objects can be detected, by repeater, and retransmission beams can be steered and/or their direction can be changed accordingly, as taught by Achour.   For example, if repeater receives a signal to be retransmitted towards a second device, then the RSU of repeater, can detect objects and steer the retransmission beamforming according to the object detection performed by its RSU.  

As such, combination of Liang in view of Achour teaches the notion of : determining, by the repeater, a beam direction for retransmitting the received signal to the second node, the beam direction determined based on an object detection process performed by the repeater


  

2) Applicant argues, mid page 4 of arguments:
Liang in view of Achour fails to teach or suggest that “determining the beam direction for retransmitting the received signal further comprises determining that the beam direction is directed away from the determined location of the object”.  

In response, Examiner respectfully disagrees with Applicant’s perspective.  Fig. 6 of Achour, teaches that beam direction is directed away from the determined location of a target object #208. ( an object being “target #208, as shown in Fig. 6B) and that the target location is determined based on reflections and deflections of transmission beams sent in a different direction, by using timing associated with such reflections as received by RSU.   Please see para[0018]-[0019] for obstructions act as reflection or deflection points that change the direction of transmission signals.  As such, Liang in view of Achour teaches “determining the beam direction for retransmitting the received signal further comprises determining that the beam direction is directed away from the determined location of the object” 



Applicant’s all other arguments are based on above’s already answered arguments. 


Claim Rejections - 35 USC § 103  
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.  	Claims 1-8, 10-18, 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190181940 A1 to Liang et al., (hereinafter Liang) in view of US 20200132826 A1 to Achour (hereinafter Achour).


Claim 1.  A method of determining beam direction for repeating a signal, the method 
comprising: 

receiving, at a repeater, a signal transmitted by a first node, the 
signal carrying data intended to be received by a second node;  determining, by 
the repeater, a beam direction for retransmitting the received signal to the 
second node,  and transmitting, by the repeater to the second node, an amplified retransmission of the received signal using a beam having the determined beam direction. 
(Liang: See Fig. 5, and para[0026]-[0027] for an enhanced repeater used when the communication of BS with EmmCPE2 is blocked by an obstacle, then the enhanced repeater, namely EmmCPE1,  first receives signals from BS intended for EmmCPE2,  determines and chooses a direction for transmission and then amplifies and forwards those received signals from BS intended for EmmCPE2, and transmits them towards EmmCPE2, using the same frequency as those received signals or using a different frequency band than the received signals and at different time slots). 

Although Liang teaches transmitting the received signal towards the direction of the device, however, it does not specifically teach that “object detection” (e.g., device location determination) is done via “object detection process” by the repeater, so that beams are directed towards that location, as understood in: 

the beam direction determined based on an object detection process performed by the repeater;

However, in a similar field, Achour teaches “object detection radar system” referred to as radar sensing unit (RSU) (See para[0025]), wherein based on  the resultant reflection of signals returned and received, and based on the return time, and the phase difference of the return signal, and the angle of arrival, RSU 212, is able to determine location of objects. (Achour: See para[0035])

Liang teaches a repeater that receives signals from BS intended for another device, and then directs and/or transmits those signals towards the intended device. (Liang: See Fig. 5, and para[0026]-[0027])

Achour teaches location of objects can be determined using a radar sensing unit (RSU) (Achour: See para[0035])

 It would have been obvious to one of ordinary skill in the art before the time of effective filing to have included, object location determination via “object detection” techniques, as taught by Achour, with the repeater system of Liang, in order to benefit from enhanced ability of a repeater that can determined location of a device via objection detection technique. (Achour: See para[0035])

Claim 2.  The method of claim 1, wherein the object detection process comprises: 
transmitting each of a plurality of signals over each of a plurality of 
directional beams, the plurality of signals generated by the repeater;  and 
determining a location of an object relative to the repeater based on a 
duration of time between: (i) receiving a reflection of one or more of the 
plurality of signals, and (ii) transmission of the one or more of the plurality 
of signals. 
(Achour:  see para[0025] for  “object detection radar system” referred to as radar sensing unit (RSU), wherein based on  the resultant reflection of signals sent, returned and received, and based on the return time, and the phase difference of the return signal, and the angle of arrival, RSU 212 system is able to determine location of objects. (Achour: See para[0035])

Liang teaches a repeater that receives signals from BS intended for another device, and then directs and/or transmits those signals towards the intended device. (Liang: See Fig. 5, and para[0026]-[0027])

Achour teaches location of objects can be determined using a radar sensing unit (RSU) (Achour: See para[0035])

 It would have been obvious to one of ordinary skill in the art before the time of effective filing to have included, object location determination via “object detection” techniques, as taught by Achour, with the repeater system of Liang, in order to benefit from enhanced ability of a repeater that can determined location of a device for via objection detection technique. (Achour: See para[0035])

Claim 3.  The method of claim 2, wherein determining the beam direction for 
retransmitting the received signal further comprises determining that the beam 
direction is directed away from the determined location of the object. 
 (Achour:  See Fig. 6B for beam direction being directed , away from target location (e.g., location of object))

Liang teaches a repeater that receives signals from BS intended for another device, and then directs and/or transmits those signals towards the intended device. (Liang: See Fig. 5, and para[0026]-[0027])

Achour teaches location of objects can be determined using a radar sensing unit (RSU) (Achour: See para[0035])

 It would have been obvious to one of ordinary skill in the art before the time of effective filing to have included, object location determination via “object detection” techniques, as taught by Achour, with the repeater system of Liang, in order to benefit from enhanced ability of a repeater that can determined location of a device for via objection detection technique. (Achour: See para[0035])

Claim 4.  The method of claim 2, wherein the received signal and the amplified 
retransmission of the received signal are communicated over a first frequency 
band, and wherein the plurality of signals are transmitted over a second 
frequency band separate from the first frequency band. 
(Liang: See Fig. 5, and para[0026]-[0027] for when the communication of BS with EmmCPE2 is blocked by an obstacle, then the enhanced repeater, namely EmmCPE1,  first receives signals from BS intended for EmmCPE2,  determines and chooses a direction and then amplifies and forwards those received signals from BS intended for EmmCPE2, and transmits them towards EmmCPE2, using the same frequency as those received signals or using a different frequency band than the received signals and at different time slots). 

Claim 5.  The method of claim 4, further comprising periodically performing the 
object detection process. 
 (Achour:  see para[0025] for  “object detection radar system” referred to as radar sensing unit (RSU), wherein based on  the resultant reflection of signals sent, returned and received, and based on the return time, and the phase difference of the return signal, and the angle of arrival, RSU 212 system is able to determine location of objects.  It is understood that this process can be done within a time period or periodically. (Achour: See para[0035])

Claim 6.  The method of claim 4, further comprising: generating, by a digital signal 
processor of the repeater, the amplified retransmission of the received signal 
and the plurality of signals;  transmitting, by a first analog signal processor 
of the repeater, the amplified retransmission of the received signal;  and 
transmitting, by a second analog signal processor of the repeater, the 
plurality of signals. 
 (Liang: See Fig. 5, and para[0026]-[0027] for an enhanced repeater used when the communication of BS with EmmCPE2 is blocked by an obstacle, then the enhanced repeater, namely EmmCPE1,  first receives signals from BS intended for EmmCPE2,  determines and chooses a direction for transmission and then amplifies and forwards those received signals from BS intended for EmmCPE2, and transmits them towards EmmCPE2, using the same frequency as those received signals or using a different frequency band than the received signals and at different time slots). 

Claim 7.  The method of claim 2, wherein the received signal and the amplified 
retransmission of the received signal are communicated over a first time 
period, and wherein the plurality of signals are transmitted over a second time 
period separate from the first time period. 
 (Liang: See Fig. 5, and para[0026]-[0027] for an enhanced repeater used when the communication of BS with EmmCPE2 is blocked by an obstacle, then the enhanced repeater, namely EmmCPE1,  first receives signals from BS intended for EmmCPE2,  determines and chooses a direction for transmission and then amplifies and forwards those received signals from BS intended for EmmCPE2, and transmits them towards EmmCPE2, using the same frequency as those received signals or using a different frequency band than the received signals and at different time slots). 

Claim 8.  The method of claim 2, wherein the received signal, the amplified 
retransmission of the received signal, and the plurality of signals are 
transmitted over a first frequency band. 
  (Liang: See Fig. 5, and para[0026]-[0027] for when the communication of BS with EmmCPE2 is blocked by an obstacle, then the enhanced repeater, namely EmmCPE1,  first receives signals from BS intended for EmmCPE2,  determines and chooses a direction and then amplifies and forwards those received signals from BS intended for EmmCPE2, and transmits them towards EmmCPE2, using the same frequency as those received signals or using a different frequency band than the received signals and at different time slots). 


Claim 10.  The method of claim 8, further comprising: generating, by a digital signal 
processor of the repeater, the amplified retransmission of the received signal 
and the plurality of signals;  and transmitting, by an analog signal processor 
of the repeater, the amplified retransmission of the received signal and the 
plurality of signals. 
(Liang: See Fig. 5, and para[0026]-[0027] for when the communication of BS with EmmCPE2 is blocked by an obstacle, then the enhanced repeater, namely EmmCPE1,  first receives signals from BS intended for EmmCPE2,  determines and chooses a direction and then amplifies and forwards those received signals from BS intended for EmmCPE2, and transmits them towards EmmCPE2, using the same frequency as those received signals or using a different frequency band than the received signals and at different time slots). 
 
Claim 11.  A repeater configured to determine a beam direction for repeating a 
signal, comprising: a memory;  and a processor, wherein the processor is 
communicatively coupled to the memory and configured to: 

receive a signal transmitted by a first node, the signal carrying data intended to be received 
by a second node;  determine a beam direction for retransmitting the received 
signal to the second node;  and transmit, to the second node, an amplified retransmission of the received signal using a beam having the determined beam direction. 
 (Liang: See Fig. 5, and para[0026]-[0027] for an enhanced repeater used when the communication of BS with EmmCPE2 is blocked by an obstacle, then the enhanced repeater, namely EmmCPE1,  first receives signals from BS intended for EmmCPE2,  determines and chooses a direction for transmission and then amplifies and forwards those received signals from BS intended for EmmCPE2, and transmits them towards EmmCPE2, using the same frequency as those received signals or using a different frequency band than the received signals and at different time slots).

Although Liang teaches transmitting the received signal towards the direction of the device, however, it does not specifically teach that “object detection” (e.g., device location determination) is done via “object detection process” by the repeater, so that beams are directed towards that location, as understood in: 

the beam direction determined based on an object detection process performed by the repeater

However, in a similar field, Achour teaches “object detection radar system” referred to as radar sensing unit (RSU) (See para[0025]), wherein based on  the resultant reflection of signals returned and received, and based on the return time, and the phase difference of the return signal, and the angle of arrival, RSU 212, is able to determine location of objects. (Achour: See para[0035])

Liang teaches a repeater that receives signals from BS intended for another device, and then directs and/or transmits those signals towards the intended device. (Liang: See Fig. 5, and para[0026]-[0027])

Achour teaches location of objects can be determined using a radar sensing unit (RSU) (Achour: See para[0035])

  	It would have been obvious to one of ordinary skill in the art before the time of effective filing to have included, object location determination via “object detection” techniques, as taught by Achour, with the repeater system of Liang, in order to benefit from enhanced ability of a repeater that can determined location of a device for via objection detection technique. (Achour: See para[0035])

Claim 12.  The repeater of claim 11, wherein the processor, being configured to 
determine the beam direction for retransmitting the received signal to the 
second node, is further configured to: transmit each of a plurality of signals 
over each of a plurality of directional beams, the plurality of signals 
generated by the repeater;  and determine a location of an object relative to 
the repeater based on a duration of time between: (i) receiving a reflection of 
one or more of the plurality of signals, and (ii) transmission of the one or 
more of the plurality of signals. 
 (Achour:  see para[0025] for  “object detection radar system” referred to as radar sensing unit (RSU), wherein based on  the resultant reflection of signals sent, returned and received, and based on the return time, and the phase difference of the return signal, and the angle of arrival, RSU 212 system is able to determine location of objects. (Achour: See para[0035])

Liang teaches a repeater that receives signals from BS intended for another device, and then directs and/or transmits those signals towards the intended device. (Liang: See Fig. 5, and para[0026]-[0027])

Achour teaches location of objects can be determined using a radar sensing unit (RSU) (Achour: See para[0035])

 It would have been obvious to one of ordinary skill in the art before the time of effective filing to have included, object location determination via “object detection” techniques, as taught by Achour, with the repeater system of Liang, in order to benefit from enhanced ability of a repeater that can determined location of a device for via objection detection technique. (Achour: See para[0035])

Claim 13.  The repeater of claim 12, wherein the processor, being configured to 
determine the beam direction for retransmitting the received signal, is further 
configured to determine that the beam direction is directed away from the 
determined location of the object. 
 (Achour:  See Fig. 6B for beam direction being directed , away from target location (e.g., location of object))

Liang teaches a repeater that receives signals from BS intended for another device, and then directs and/or transmits those signals towards the intended device. (Liang: See Fig. 5, and para[0026]-[0027])

Achour teaches location of objects can be determined using a radar sensing unit (RSU) (Achour: See para[0035])

 It would have been obvious to one of ordinary skill in the art before the time of effective filing to have included, object location determination via “object detection” techniques, as taught by Achour, with the repeater system of Liang, in order to benefit from enhanced ability of a repeater that can determined location of a device for via objection detection technique. (Achour: See para[0035])


Claim 14.  The repeater of claim 12, wherein the received signal and the amplified 
retransmission of the received signal are communicated over a first frequency 
band, and wherein the plurality of signals are transmitted over a second 
frequency band separate from the first frequency band. 
 (Liang: See Fig. 5, and para[0026]-[0027] for when the communication of BS with EmmCPE2 is blocked by an obstacle, then the enhanced repeater, namely EmmCPE1,  first receives signals from BS intended for EmmCPE2,  determines and chooses a direction and then amplifies and forwards those received signals from BS intended for EmmCPE2, and transmits them towards EmmCPE2, using the same frequency as those received signals or using a different frequency band than the received signals and at different time slots). 

Claim 15.  The repeater of claim 14, wherein the processor is further configured to 
periodically perform the object detection process. 
  (Achour:  see para[0025] for  “object detection radar system” referred to as radar sensing unit (RSU), wherein based on  the resultant reflection of signals sent, returned and received, and based on the return time, and the phase difference of the return signal, and the angle of arrival, RSU 212 system is able to determine location of objects.  It is understood that this process can be done within a time period or periodically. (Achour: See para[0035])

Claim 16.  The repeater of claim 14, further comprising: a digital signal processor 
configured to: generate the amplified retransmission of the received signal and 
the plurality of signals;  and generate the amplified retransmission of the 
received signal and the plurality of signals;  a first analog processor 
configured to transmit the amplified retransmission of the received signal;  
and a second analog processor configured to transmit the plurality of signals. 
 (Liang: See Fig. 5, and para[0026]-[0027] for an enhanced repeater used when the communication of BS with EmmCPE2 is blocked by an obstacle, then the enhanced repeater, namely EmmCPE1,  first receives signals from BS intended for EmmCPE2,  determines and chooses a direction for transmission and then amplifies and forwards those received signals from BS intended for EmmCPE2, and transmits them towards EmmCPE2, using the same frequency as those received signals or using a different frequency band than the received signals and at different time slots).

Claim 17.  The repeater of claim 12, wherein the received signal and the amplified 
retransmission of the received signal are communicated over a first time 
period, and wherein the plurality of signals are transmitted over a second time 
period separate from the first time period. 
  (Liang: See Fig. 5, and para[0026]-[0027] for an enhanced repeater used when the communication of BS with EmmCPE2 is blocked by an obstacle, then the enhanced repeater, namely EmmCPE1,  first receives signals from BS intended for EmmCPE2,  determines and chooses a direction for transmission and then amplifies and forwards those received signals from BS intended for EmmCPE2, and transmits them towards EmmCPE2, using the same frequency as those received signals or using a different frequency band than the received signals and at different time slots). 

Claim 18.  The repeater of claim 12, wherein the received signal, the amplified 
retransmission of the received signal, and the plurality of signals are 
transmitted over a first frequency band. 
  (Liang: See Fig. 5, and para[0026]-[0027] for when the communication of BS with EmmCPE2 is blocked by an obstacle, then the enhanced repeater, namely EmmCPE1,  first receives signals from BS intended for EmmCPE2,  determines and chooses a direction and then amplifies and forwards those received signals from BS intended for EmmCPE2, and transmits them towards EmmCPE2, using the same frequency as those received signals or using a different frequency band than the received signals and at different time slots). 


Claim 20.  The repeater of claim 18, wherein the processor is further configured to: 
generate the amplified retransmission of the received signal and the plurality 
of signals;  and transmit the amplified retransmission of the received signal 
and the plurality of signals. 
 (Liang: See Fig. 5, and para[0026]-[0027] for when the communication of BS with EmmCPE2 is blocked by an obstacle, then the enhanced repeater, namely EmmCPE1,  first receives signals from BS intended for EmmCPE2,  determines and chooses a direction and then amplifies and forwards those received signals from BS intended for EmmCPE2, and transmits them towards EmmCPE2, using the same frequency as those received signals or using a different frequency band than the received signals and at different time slots). 

Claim 21.  An apparatus for wireless communication, comprising: 

means for receiving a signal transmitted by a first node, the signal carrying data intended to be 
received by a second node;  means for determining a beam direction for retransmitting the received signal to the second node,  and means for transmitting, to the second node, an amplified retransmission of  the received signal using a beam having the determined beam direction. 
(Liang: See Fig. 5, and para[0026]-[0027] for an enhanced repeater used when the communication of BS with EmmCPE2 is blocked by an obstacle, then the enhanced repeater, namely EmmCPE1,  first receives signals from BS intended for EmmCPE2,  determines and chooses a direction for transmission and then amplifies and forwards those received signals from BS intended for EmmCPE2, and transmits them towards EmmCPE2, using the same frequency as those received signals or using a different frequency band than the received signals and at different time slots). 

Although Liang teaches transmitting the received signal towards the direction of the device, however, it does not specifically teach that “object detection” (e.g., device location determination) is done via “object detection process” by the repeater, so that beams are directed towards that location, as understood in: 

the beam direction determined based on an object detection process performed by the apparatus;

However, in a similar field, Achour teaches “object detection radar system” referred to as radar sensing unit (RSU) (See para[0025]), wherein based on  the resultant reflection of signals returned and received, and based on the return time, and the phase difference of the return signal, and the angle of arrival, RSU 212, is able to determine location of objects. (Achour: See para[0035])

Liang teaches a repeater that receives signals from BS intended for another device, and then directs and/or transmits those signals towards the intended device. (Liang: See Fig. 5, and para[0026]-[0027])

Achour teaches location of objects can be determined using a radar sensing unit (RSU) (Achour: See para[0035])

 It would have been obvious to one of ordinary skill in the art before the time of effective filing to have included, object location determination via “object detection” techniques, as taught by Achour, with the repeater system of Liang, in order to benefit from enhanced ability of a repeater that can determined location of a device for via objection detection technique. (Achour: See para[0035])

Claim 22.  The apparatus of claim 21, wherein the object detection process comprises: 
means for transmitting each of a plurality of signals over each of a plurality 
of directional beams, the plurality of signals generated by the apparatus;  and 
means for determining a location of an object relative to the apparatus based 
on a duration of time between: (i) receiving a reflection of one or more of the 
plurality of signals, and (ii) transmission of the one or more of the plurality 
of signals. 
 (Achour:  see para[0025] for  “object detection radar system” referred to as radar sensing unit (RSU), wherein based on  the resultant reflection of signals sent, returned and received, and based on the return time, and the phase difference of the return signal, and the angle of arrival, RSU 212 system is able to determine location of objects. (Achour: See para[0035])

Liang teaches a repeater that receives signals from BS intended for another device, and then directs and/or transmits those signals towards the intended device. (Liang: See Fig. 5, and para[0026]-[0027])

Achour teaches location of objects can be determined using a radar sensing unit (RSU) (Achour: See para[0035])

 It would have been obvious to one of ordinary skill in the art before the time of effective filing to have included, object location determination via “object detection” techniques, as taught by Achour, with the repeater system of Liang, in order to benefit from enhanced ability of a repeater that can determined location of a device for via objection detection technique. (Achour: See para[0035])

Claim 23.  The apparatus of claim 22, wherein means for determining the beam 
direction for retransmitting the received signal further comprises means for 
determining that the beam direction is directed away from the determined 
location of the object. 
  (Achour:  See Fig. 6B for beam direction being directed , away from target location (e.g., location of object))

Liang teaches a repeater that receives signals from BS intended for another device, and then directs and/or transmits those signals towards the intended device. (Liang: See Fig. 5, and para[0026]-[0027])

Achour teaches location of objects can be determined using a radar sensing unit (RSU) (Achour: See para[0035])

 It would have been obvious to one of ordinary skill in the art before the time of effective filing to have included, object location determination via “object detection” techniques, as taught by Achour, with the repeater system of Liang, in order to benefit from enhanced ability of a repeater that can determined location of a device for via objection detection technique. (Achour: See para[0035])

Claim 24.  The apparatus of claim 22, wherein the received signal and the amplified 
retransmission of the received signal are communicated over a first frequency 
band, and wherein the plurality of signals are transmitted over a second 
frequency band separate from the first frequency band. 
 (Liang: See Fig. 5, and para[0026]-[0027] for when the communication of BS with EmmCPE2 is blocked by an obstacle, then the enhanced repeater, namely EmmCPE1,  first receives signals from BS intended for EmmCPE2,  determines and chooses a direction and then amplifies and forwards those received signals from BS intended for EmmCPE2, and transmits them towards EmmCPE2, using the same frequency as those received signals or using a different frequency band than the received signals and at different time slots). 

Claim 25.  The apparatus of claim 24, further comprising means for periodically 
performing the object detection process. 
  (Achour:  see para[0025] for  “object detection radar system” referred to as radar sensing unit (RSU), wherein based on  the resultant reflection of signals sent, returned and received, and based on the return time, and the phase difference of the return signal, and the angle of arrival, RSU 212 system is able to determine location of objects.  It is understood that this process can be done within a time period or periodically. (Achour: See para[0035])

Claim 26.  A non-transitory computer-readable storage medium that stores instructions 
that when executed by a processor of a repeater cause the repeater to perform a 
method of determining beam direction for repeating a signal comprising: 

receiving a signal transmitted by a first node, the signal carrying data 
intended to be received by a second node;  determining a beam direction for 
retransmitting the received signal to the second node, and transmitting, to the second node, an amplified retransmission of the received signal using a beam having the determined beam direction. 
 (Liang: See Fig. 5, and para[0026]-[0027] for an enhanced repeater used when the communication of BS with EmmCPE2 is blocked by an obstacle, then the enhanced repeater, namely EmmCPE1,  first receives signals from BS intended for EmmCPE2,  determines and chooses a direction for transmission and then amplifies and forwards those received signals from BS intended for EmmCPE2, and transmits them towards EmmCPE2, using the same frequency as those received signals or using a different frequency band than the received signals and at different time slots). 


Although Liang teaches transmitting the received signal towards the direction of the device, however, it does not specifically teach that “object detection” (e.g., device location determination) is done via “object detection process” by the repeater, so that beams are directed towards that location, as understood in:

the beam direction determined based on an object detection process performed by the repeater;
However, in a similar field, Achour teaches “object detection radar system” referred to as radar sensing unit (RSU) (See para[0025]), wherein based on  the resultant reflection of signals returned and received, and based on the return time, and the phase difference of the return signal, and the angle of arrival, RSU 212, is able to determine location of objects. (Achour: See para[0035])

Liang teaches a repeater that receives signals from BS intended for another device, and then directs and/or transmits those signals towards the intended device. (Liang: See Fig. 5, and para[0026]-[0027])

Achour teaches location of objects can be determined using a radar sensing unit (RSU) (Achour: See para[0035])

 It would have been obvious to one of ordinary skill in the art before the time of effective filing to have included, object location determination via “object detection” techniques, as taught by Achour, with the repeater system of Liang, in order to benefit from enhanced ability of a repeater that can determined location of a device for via objection detection technique. (Achour: See para[0035])


Claim 27.  The non-transitory computer-readable storage medium of claim 26, wherein 
the object detection process comprises: transmitting each of a plurality of 
signals over each of a plurality of directional beams, the plurality of signals 
generated by the repeater;  and determining a location of an object relative to 
the repeater based on a duration of time between: (i) receiving a reflection of 
one or more of the plurality of signals, and (ii) transmission of the one or 
more of the plurality of signals. 
 (Achour:  see para[0025] for  “object detection radar system” referred to as radar sensing unit (RSU), wherein based on  the resultant reflection of signals sent, returned and received, and based on the return time, and the phase difference of the return signal, and the angle of arrival, RSU 212 system is able to determine location of objects. (Achour: See para[0035])

Liang teaches a repeater that receives signals from BS intended for another device, and then directs and/or transmits those signals towards the intended device. (Liang: See Fig. 5, and para[0026]-[0027])

Achour teaches location of objects can be determined using a radar sensing unit (RSU) (Achour: See para[0035])

 It would have been obvious to one of ordinary skill in the art before the effective time of filing to have included, object location determination via “object detection” techniques, as taught by Achour, with the repeater system of Liang, in order to benefit from enhanced ability of a repeater that can determined location of a device for via objection detection technique. (Achour: See para[0035])


Claim 28.  The non-transitory computer-readable storage medium of claim 27, wherein 
determining the beam direction for retransmitting the received signal further 
comprises determining that the beam direction is directed away from the 
determined location of the object. 
  (Achour:  See Fig. 6B for beam direction being directed , away from target location (e.g., location of object))

Liang teaches a repeater that receives signals from BS intended for another device, and then directs and/or transmits those signals towards the intended device. (Liang: See Fig. 5, and para[0026]-[0027])

Achour teaches location of objects can be determined using a radar sensing unit (RSU) (Achour: See para[0035])

 It would have been obvious to one of ordinary skill in the art before the time of effective filing to have included, object location determination via “object detection” techniques, as taught by Achour, with the repeater system of Liang, in order to benefit from enhanced ability of a repeater that can determined location of a device for via objection detection technique. (Achour: See para[0035])

Claim 29.  The non-transitory computer-readable storage medium of claim 27, wherein 
the received signal and the amplified retransmission of the received signal are 
communicated over a first frequency band, and wherein the plurality of signals 
are transmitted over a second frequency band separate from the first frequency 
band. 
 (Liang: See Fig. 5, and para[0026]-[0027] for when the communication of BS with EmmCPE2 is blocked by an obstacle, then the enhanced repeater, namely EmmCPE1,  first receives signals from BS intended for EmmCPE2,  determines and chooses a direction and then amplifies and forwards those received signals from BS intended for EmmCPE2, and transmits them towards EmmCPE2, using the same frequency as those received signals or using a different frequency band than the received signals and at different time slots). 

Claim 30.  The non-transitory computer-readable storage medium of claim 29, further 
comprising periodically performing the object detection process. 
(Achour:  see para[0025] for  “object detection radar system” referred to as radar sensing unit (RSU), wherein based on  the resultant reflection of signals sent, returned and received, and based on the return time, and the phase difference of the return signal, and the angle of arrival, RSU 212 system is able to determine location of objects.  It is understood that this process can be done within a time period or periodically. (Achour: See para[0035])



5. 	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190181940 A1 to Liang et al., (hereinafter Liang) in view of US 20200132826 A1 to Achour (hereinafter Achour) and in further view of US 20150364925 A1 to Muurinen et al, (hereinafter Muurinen).


Claim 9.  Liang in view of Achour teaches the method of claim 8 and “object detection” techniques, wherein transmitted signals are in different frequency bands, however, they do not teach that the activation of object detection function is linked to the power level threshold of the transmission signal, as understood in:

 determining whether a power level of signaling being transmitted over the first frequency band is below a threshold power level;  when the power level is below the threshold power level, performing the object detection process;  and when the power level is greater than the 
threshold power level, refraining from performing the object detection process. 

However, in a similar field, Muurinen teaches executing object detection method if the transmit power level of a transmission signal is above a threshold value.  As such it is understood that transmission power level of transmission signal can be used for activating or deactivating objection detection process. (Muurinen: See para [0008])
Liang teaches a repeater that receives signals from BS intended for another device, and then directs and/or transmits those signals towards the intended device. (Liang: See Fig. 5, and para[0026]-[0027])

Achour teaches location of objects can be determined using a radar sensing unit (RSU) (Achour: See para[0035])

Muurinen teaches and suggests that activation of object detection is associated with power level of transmission signals being below a threshold. (Muurinen: See para[0008])

 It would have been obvious to one of ordinary skill in the art before the time of effective filing to have included, “object detection” activation, as taught by Muurinen, with the repeater system of Liang in view of Achour, in order to benefit from ability of activation or deactivation of “object detection” when power level of transmission signals are below a threshold. (Muurinen: See para[0008])

Claim 19.  Liang in view of Achour teaches the method of claim 18 and “object detection” techniques, wherein transmitted signals are in different frequency bands, however, they do not teach that the activation of object detection function is linked to the power level threshold of the transmission signal, as understood in:

wherein the processor is further configured to: 
determine whether a power level of signaling being transmitted over the first 
frequency band is below a threshold power level;  when the power level is below 
the threshold power level, perform the object detection process;  and when the 
power level is greater than the threshold power level, refrain from performing 
the object detection process. 


However, in a similar field, Muurinen teaches executing object detection method if the transmit power level of a transmission signal is above a threshold value.  As such it is understood that transmission power level of transmission signal can be used for activating or deactivating objection detection process. (Muurinen: See para [0008])

Liang teaches a repeater that receives signals from BS intended for another device, and then directs and/or transmits those signals towards the intended device. (Liang: See Fig. 5, and para[0026]-[0027])

Achour teaches location of objects can be determined using a radar sensing unit (RSU) (Achour: See para[0035])

Muurinen teaches and suggests that activation of object detection is associated with power level of transmission signals being below a threshold. (Muurinen: See para[0008])

 It would have been obvious to one of ordinary skill in the art before the time of effective filing to have included, “object detection” activation, as taught by Muurinen, with the repeater system of Liang in view of Achour, in order to benefit from ability of activation or deactivation of “object detection” when power level of transmission signals are below a threshold. (Muurinen: See para[0008])




Conclusion
6. 	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477